UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 1 to FORM 8-K/A CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): March 26, 2013 Mortgagebrokers.com Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 333-105778 05-0554486 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 294 Richmond Street East, Suite 200 Toronto, Ontario, CANADA, M5A 1P5 (Address of principal executive offices)(Zip Code) 416-362-4888 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note This Amendment Number 1 to the Current Report filed on Form 8-K dated March 26, 2013 (this “Amendment”) is being filed to incorporate changes to the Current Report on Form 8-K filed by Mopals.com, Inc. (the “Company”) on March 26, 2013 (the “Original 8-K”) to include pro forma combined financial information of Mortgagebrokers.com Holdings, Inc. and MoPals.com, Inc. as of December 31, 2012 as Exhibit 99.1 and to file the information required by Item 4.01 of Form 8-K reporting the change in the primary accountant of the Company. Unless otherwise disclosed herein, the disclosures contained herein have not been updated to reflect events, results or developments that have occurred after the filing of the Original 8-K, or to modify or update those disclosures affected by subsequent events unless otherwise indicated in this Amendment. This Amendment should be read in conjunction with the Original 8-K and the Company’s filings made with the Commission subsequent to the Original 8-K, including any amendments to those filings. Item 4.01. Changes in Registrant’s Certifying Accountant Previous Independent Auditors: (a) On April 22, 2013, the Company dismissed the registered independent public accountant, McGovern, Hurley, Cunningham, LLP, of 2005 Sheppard Avenue East, Suite 300, Toronto, Ontario, M2J 5B4, Canada (“Old Auditor”). (b) Old Auditor's report on the financial statements for the year ended December 31, 2012 and2011 contained no adverse opinion or disclaimer of opinion and was not qualified or modified as to audit scope or accounting, except that the report contained an explanatory paragraph stating that there was substantial doubt about the Company’s ability to continue as a going concern. (c) Our Board of Directors participated in and approved the decision to change independent accountants. Through the period covered by the financial audit for the year ended December 31, 2012 and through the current date, there have been no disagreements with Old Auditor on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreements if not resolved to the satisfaction of the Old Auditor would have caused them to make reference thereto in their report on the financial statements. Through the interim period April 22, 2013 (the date of dismissal), there have been no disagreements with Old Auditor on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreements if not resolved to the satisfaction of Old Auditor would have caused them to make reference thereto in their report on the financial statements. (d) We have authorized Old Auditor to respond fully to the inquiries of the successor accountant. (e) During the year ended December 31, 2012 and the interim period through April 22, 2013, there have been no reportable events with us as set forth in Item 304(a)(1)(iv) of Regulation S-K. (f) The Company provided a copy of the foregoing disclosures to Old Auditor prior to the date of the filing of this Report and requested that Old Auditor furnish it with a letter addressed to the Securities & Exchange Commission stating whether or not it agrees with the statements in this Report. A copy of such letter is filed as Exhibit 16.1 to this Form 8-K. New Independent Auditors: On April 22, 2013, the Company’s engaged EFP Rotenberg, LLP (“New Auditor”) of 280 Kenneth Drive, Suite 100Rochester, NY 1462 as its new registered independent public accountant. During the year ended December 31, 2012 and prior toApril 22, 2013.(the date of the new engagement), we did not consult with New Auditor regarding (i) the application of accounting principles to a specified transaction, (ii) the type of audit opinion that might be rendered on the Company’s financial statements by New Auditor, in either case where written or oral advice provided by New Auditor would be an important factor considered by us in reaching a decision as to any accounting, auditing or financial reporting issues or (iii) any other matter that was the subject of a disagreement between us and our former auditor or was a reportable event (as described in Items 304(a)(1)(iv) or Item 304(a)(1)(v) of Regulation S-K, respectively). Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Letter from McGovern, Hurley, Cunningham, LLP, dated August 19, 2013, regarding Change in Certifying Accountant. (Filed herewith.) Consent of EFP Rotenberg Unaudited pro forma combined financial information of MortgageBrokers.com Holdings, Inc. and MoPals.com, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Mortgagebrokers.com Holdings Inc. By: /s/ Alex Haditaghi Alex Haditaghi President and Chief Executive Officer Dated: August 19, 2013
